DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-4 are pending.
Claims 1 and 3 are currently amended.

Response to Amendment
The amendments to the Claims and Specification have been entered. The corrected drawings (Figs. 8A, 8B, 10, 13, and 14) are accepted and have been entered. No new matter appears to have been added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the buffer surface” (line 30, emphasis added) lacks proper antecedent basis. In the interest of compact and expedited prosecution, the Examiner interprets the limitation as reading “the buffer space”, as established earlier in the claim (line 19).
Regarding claims 2-4, the claims are rejected at least based upon their dependencies to claim 1, whose defects they inherit.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (US Patent 8,372,202).
Regarding claim 1, Kato teaches a film forming apparatus capable of performing a film forming process (Col. 1, Lines 14-18) by mounting a substrate on one surface side of a rotary table provided inside a vacuum container (see Figs. 1, 2, and 
a first processing gas supply part (C6, L37 and Fig. 15, first reaction gas nozzle #31) and a second processing gas supply part (C6, L37 and Fig. 15, second reaction gas nozzle #32) provided apart from each other in a rotation direction of the rotary table (C12, L15 and Fig. 15, turntable #2 rotating clockwise) and capable of supplying a first processing gas (C6, L62-66: BTBAS gas) and a second processing gas to the substrate (C6, L62-66: ozone gas), respectively; and 
a separation region formed between a first processing region and a second processing region (see annotated Fig. 15 below, shown generally in Fig. 2, separation area D with processing regions P1/P2) capable of separating an atmosphere of the first processing region to which the first processing gas is supplied and an atmosphere of the second processing region to which the second processing gas is supplied (C7, L50-59), 

    PNG
    media_image1.png
    665
    607
    media_image1.png
    Greyscale

wherein the separation region includes:
a separation region forming member (C16, L46 and Fig. 15, part of convex portion #5 as shown below) including a plurality of radial edge portions (see annotated Fig. 15 below) extending in a radial direction from the rotation center to a peripheral edge of the rotary table (see below, extends from center C towards chamber body #12), the plurality of radial-edge portions being spaced apart from each other in the rotation direction (see below, spaced as shown by dotted line), 

    PNG
    media_image2.png
    666
    566
    media_image2.png
    Greyscale

and configured to form a narrow space between the plurality of radial edge portions (see annotated Fig. 13B below, height “B”, similar to the embodiment in Fig. 15 but showing heights more clearly) and the rotary table (see below), and a concave portion (see annotated Fig. 15 below, cut-out portion to house nozzle #41) provided in a region sandwiched between the plurality of radial edge portions disposed adjacent to each other (see below), the concave portion being opened toward one surface side of the rotary table (concave portion opens down facing upper surface of the turntable #2), and configured to form a buffer space having a larger height dimension than the narrow space between the concave portion and the rotary table (see below, height “A” larger than “B”); and

    PNG
    media_image3.png
    300
    448
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    282
    288
    media_image4.png
    Greyscale

a separation gas supply part (C6, L38 and Fig. 15, separation gas nozzle #41) capable of supplying a separation gas into the buffer space (see Fig. 15 in relation to annotated Fig. 13B above, C7, L20-21: supplies nitrogen gas),2Appl. No. 15/914,261Attorney Docket No. 35737UResponse to Office Action mailed April 28, 2020 
wherein the separation region forming member further includes a circumferential edge portion (Fig. 16, bent portion #46 similar to bent portion #55 shown in earlier figures and described in C9, L30-36) extending in the rotation direction between the plurality of radial edge portions (see Fig. 16, shown surrounding the outer peripheral edge of radial edge portions, as set forth above) and disposed adjacent to the peripheral edge of the rotary table (see Fig. 16),
wherein the concave portion is surrounded by the plurality of radial edge portions and the circumferential edge portion to form the buffer space (see Figs. 15 and 16, radial edge portions as above and circumferential edge portion define the space shown in Fig. 15 surrounding nozzle #41) having a fan shape in a plan view (see Fig. 15, gap region surrounding #41 is a fan shape- see annotated Fig. 15 above), 
wherein the concave portion includes a groove portion (see annotated Fig. 15 below, rectangular groove portion of concave portion) extending from a center of space (see Examiner’s interpretation of the claim as rejected under section 112(b); all regions of the apparatus “communicate” with each other, as they are integral components and volumes of the same apparatus and thus share at least heat/kinetic energy, among other things), and wherein the groove portion has a uniform width with respect to a direction perpendicular to the radial direction and the width is uniform along the entire length of the groove portion (see annotated Fig. 15 below, the left/right width of the rectangular groove portion appears to be the same along its entire length).

    PNG
    media_image5.png
    319
    325
    media_image5.png
    Greyscale

To clarify the record, the claim limitations “for performing a film forming process by mounting a substrate on one surface side of a rotary table provided inside a vacuum container and supplying a processing gas to the substrate while revolving the substrate around a rotation center of the rotary table by rotating the rotary table”, “configured to supply a first processing gas and a second processing gas to the substrate, respectively”, “to separate an atmosphere of the first processing region to which the first processing gas is supplied and an atmosphere of the second processing region to which the second processing gas is supplied”, and “configured to supply a separation gas into the buffer space” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
The modified Kato apparatus would be capable of performing the intended uses as specifically set forth above.

Regarding claim 3, Kato teaches wherein the separation gas supply part includes a separation gas nozzle (C7, L11 and Fig. 15, separation gas nozzle #41) capable of discharging the separation gas (C7, L11-28: nitrogen gas) into the buffer space along the radial direction of the rotary table (see Fig. 15).
To clarify the record, the claim limitation “configured to discharge the separation gas into the buffer space along a radial direction of the rotary table” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II).The modified Kato apparatus would be capable of performing the intended uses as specifically set forth above.

Regarding claim 4, Kato teaches wherein the separation gas nozzle is provided at a position where the separation gas is discharged into the buffer space from the peripheral edge side of the rotary table (Fig. 15, separation gas nozzle #41 injects .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (US Patent 8,372,202), as applied to claims 1 and 3-4 above.
The limitations of claims 1 and 3-4 are set forth above.
Regarding claim 2, Kato teaches wherein the separation region forming member is formed to have a fan shape in a plan view (see annotated Fig. 15 below, reproduced for convenience), the plurality of radial edge portions are provided at both ends of the fan shape (provided at both outer ends/edges of the fan shape).

    PNG
    media_image2.png
    666
    566
    media_image2.png
    Greyscale

Kato does not explicitly teach an angle defined by the plurality of radial edge portions falls within a range of 20 degrees or more and 60 degrees or less.
However, Kato does teach that the size of the convex portion (Fig. 15, #5) and the distance between the convex portion and the separation gas nozzle (Fig. 15, #41) is 
It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the size of the convex portion, and thus the angles that define it, through routine experimentation in order to effectively demonstrate the separation effect of the separation area D (C16, L40-50). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.	

Response to Arguments
Applicant is thanked for the replacement drawings denoting the “conventional” nature of the Separation Region Forming Member. As such, the objection to the drawings is withdrawn.

Applicant is thanked for the amendments to the Specification to describe features shown in Figs. 8A and 8B. As such, the objection to the Specification is withdrawn.

Applicant argues (Remarks filed 1/20/2021, pg. 12) that Kato fails to teach the limitations of amended claim 1 regarding “the concave portion includes a groove portion extending from a center of the fan shape toward the rotation center of the rotary table to communicate with the buffer surface” and “the groove portion has a uniform width with respect to a direction perpendicular to the radial direction and the width is uniform along the entire length of the groove portion”. Respectfully, the Examiner disagrees.

Examiner wishes to note the breadth of the limitation as argued, particularly through Applicant’s use of the word “portion”. As defined by Merriam-Webster dictionary, a “portion” is “an often limited part of a whole”. As such, the word “portion” describes any arbitrary subdivision of a larger element into smaller sub-elements, or “portions”. With this interpretation, Kato does teach “a concave portion”, wherein the concave portion “has a fan shape in a plan view” (see first annotated Fig. 15 below), further including a “groove portion”, which has a “uniform width with respect to a direction perpendicular to the radial direction and the width is uniform along the entire length of the groove portion” (see second annotated Fig. 15 below), as shown in/taught by Kato (annotated figures reproduced for convenience from the rejection of claim 1).

    PNG
    media_image4.png
    282
    288
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    319
    325
    media_image5.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                             
/Benjamin Kendall/Primary Examiner, Art Unit 1718